CUDAHY, Circuit Judge,
concurring:
I join in the result and in the essentials of the majority’s reasoning. I write separately only to emphasize some of the factors which, I believe, bear on the result. These are points certainly to be found in the majority opinion, but which may not receive there the emphasis I believe they deserve.
I begin by pointing out that Prater v. United States Parole Commission, 764 F.2d 1230 (7th Cir.1985); Heirens v. Mizell, 729 F.2d 449 (7th Cir.), cert. denied, — U.S. -, 105 S.Ct. 147, 83 L.Ed.2d 85 *941(1984); and Welsh v. Mizell, 668 F.2d 328 (7th Cir.), cert. denied, 459 U.S. 923, 103 S.Ct. 235, 74 L.Ed.2d 186 (1982), all involved a change in a statute. Thus, there was no doubt in those cases that we were dealing with “laws”. We were faced with the question of determining whether the change in the “law” imposed a disadvantage on the prospective parolee. In Heir-ens we determined that it was a matter of fact whether the changes imposed by the new law were worse, from the prisoner’s point of view, than the prior practice. Here, however, we are faced with a logically prior question. We must determine whether the new guidelines are “laws”. It is only if the new guidelines are “laws” that we must engage in the inquiry into disadvantage necessitated by the ex post facto clause.
As the majority notes, administrative agencies can take actions (including adopting rules and “guidelines”) which involve laws for purposes of ex post facto analysis. Rodriguez v. United States Parole Commission, 594 F.2d 170, 173-74 (7th Cir.1979). In Rodriguez the Parole Commission adopted, pursuant to its rulemaking power under 18 U.S.C. § 4203(a)(1), a regulation which set the minimum time between parole review hearings (absent extraordinary circumstances) at eighteen months. At the same time the regulation eliminated the hearing formerly held at the one-third point of sentence. Although the requirement of an initial hearing at 120 days was retained, few prisoners are able to show institutional adjustment and rehabilitation this early. Consequently, this change effectively denied parole to offenders who had been sentenced to short terms such as two years. We found that the rule was “tantamount to a statute for the purpose of determining whether its application to Rodriguez runs afoul of the ex post facto clause.” Rodriguez, 594 F.2d at 174 (citing Davis, Administrative Law of the Seventies § 5.03 at 147 (1976), for the distinction between “legislative” and other sorts of agency rules). .
Because this change operated to the substantial disadvantage of Rodriguez, we held that application of the new rule to Rodriguez violated the ex post facto clause. Insofar as Rodriguez suggests that all rules promulgated under the Commission’s rulemaking authority have the force and effect of law, and are therefore subject to the ex post facto clause, it appears to be inconsistent with Zeidman v. United States Parole Commission, 593 F.2d 806 (7th Cir.1979), a case much like that now before us, which was decided by this court the same day as Rodriguez. In Zeidman we considered the claim that application of changed parole release guidelines violated the ex post facto clause. In Zeidman’s own case the recommended period of incarceration increased from 12-16 months to 20-26 months. Although we did not note the fact in our decision, the new guidelines there involved had been promulgated by the Commission under the same statutory rule-making authority as those involved in Rodriguez, and involved the same notice and comment procedures. Compare 41 Fed. Reg. 19341, 19326, 22344 (May 12, June 3, 1976) (proposing and adopting temporarily on emergency basis guidelines applicable in Zeidman) with 42 Fed.Reg. 31784 (June 23, 1977) (adopting rule at issue in Rodriguez). In Zeidman we found that the guidelines did not have the force and effect of law (and hence the ex post facto clause was not implicated). But cf. Rodriguez, 594 F.2d at 176 n. 9 (stating this issue not reached in Zeidman). This was so for two reasons: first, the guidelines were intended as guideposts to assist the parole commission in the exercise of its discretion, which it still retained. That is, they were not fixed and rigid, but rather were flexible. Second, the record indicated that Zeidman received individualized consideration from the Parole Commission. Therefore, we reasoned, there was no basis for concluding that the new guidelines violated the ex post facto clause in that case.
The guidelines the application of which is challenged in this case (codified at 28 C.F.R. § 2.20 (1984)) were adopted pursuant to the same rulemaking authority as those in Zeidman and Rodriguez. See 47 Fed.Reg. 56334 (Dec. 16, 1982). Like those involved in Zeidman, the Commission purports to retain a large measure of its dis*942cretion, although admittedly that discretion is channeled by the refinements in the guidelines. Further, a consideration of the record in this case persuades me that Inglese received individualized consideration from the Parole Commission. Therefore, the guidelines as applied in this case do not, under the weight of authority, violate the ex post facto clause.
Perhaps there is some circularity to the analysis which has been widely applied in this area. Guidelines are not “laws” subject to the ex post facto clause because we cannot rely on them. And we cannot rely on them because they are not “laws” subject to the ex post facto clause. But I think there is some difference from a reliance point of view between mandatory prescriptions and agency statements of policy intended to channel the exercise of discretion by administrators. At least, a majority of the courts of appeals which have considered the question have refused to extend ex post facto analysis to parole guidelines and the Supreme Court has declined as yet to consider the question, see United States Parole Commission v. Geraghty, 445 U.S. 388, 390 n. 1 & 408, 100 S.Ct. 1202, 1205 n. 1, & 1214, 63 L.Ed.2d 479 (1980).